DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sluis (US 2015/0002991) in view of Ko (US 2021/0103314). All reference is to Sluis unless indicated otherwise.

Regarding Claim 1 (Original), Sluis teaches a vehicle display device [fig. 15 @26] configured to be mounted at a housing [fig. 15 @72] within a vehicle [¶0058, “FIG. 15 is a schematic view illustrating another exemplary embodiment of a display screen arrangement 70 for use in a vehicle interior. Display screen arrangement 70 includes display screen 26 which comprises a flexible screen”] and 
to open [fig. 15 illustrates display 26 retracted opening bin 72] and close [fig. 16 illustrates display 26 extending closing bin 72] an opening [figs. 15 and 16 illustrate the opening in bin 72] defined at the housing [fig. 15 @72], the vehicle display device comprising: 
a first frame [construed as the structure moving and retaining display screen 26 from the retracted position to the deployed position; ¶0061, “In the illustrated embodiment, display screen 26 includes a latch 74. Latch 74 is configured to engage a receiver 76 mounted to an interior surface 78 of a vehicle. In other embodiments, any other mechanism or device suitable for retaining display screen 26 in the deployed location may be employed without departing from the teachings of the present disclosure”, ¶0063, “To move display screen 26 to the deployed location … such motion may be automated and/or mechanized. In still other embodiments, any other suitable means for moving display screen 26 from the retracted location to the deployed location may be employed without departing from the teachings of the present disclosure”] is configured to be disposed at the opening [portion of bin 72 in figs 15 and 16 without structure];
the vehicle display device [figs. 15 and 16 @26] is configured to open and close at least a portion of the opening [fig. 15 illustrates display 26 in first position opening bin 72, fig. 16 illustrates display 26 in second position closing bin 72], wherein 
a size of the opened portion [opening in bin 72] corresponds to a movement distance of the display [fig. 16 illustrates distance that 26 moves from fig. 15 position toward 76 corresponds to the size of the opening in bin 72] 
	Sluis does not teach the display device comprising a first frame; a second frame disposed at the first frame and configured to move relative to the first frame; a roller rotatably disposed at the second frame; a third frame disposed at a back surface of the second frame and configured to move relative to the second frame; and a display disposed at a front surface of the first frame and wound around the roller to connect to the third frame, and the movement distance of the display corresponds to a movement distance of the second frame with respect to the first frame
Ko teaches a display device [fig. 3 @100] comprising a first frame [fig. 4 @181],
a second frame [fig. 4 @150] disposed at [fig. 4 illustrates 150 disposed at 181] the first frame [fig. 4 @181] and configured to move relative [fig. 3 illustrates movement of 150 wrt to 140 also moves 150 wrt 181] to the first frame [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140”]; 
a roller [fig. 2 @155] rotatably disposed [¶0057. “One end of the sliding member 150 may be coupled with the rotary shaft 155”] at the second frame [fig. 4 @150]; 
a third frame [fig. 3 @140] disposed at a back surface of the second frame [fig. 3 @150] and 
configured to move relative [¶0056] to the second frame [fig. 4 @150]; and 
a display [fig. 3 @160] disposed at a front surface [fig. 1 @101 illustrates disposition of 160 on 181] of the first frame  [fig. 1 @181] and 
wound around the roller [¶0050, “While at least part of the second display area 160b is rolled and bent around the rotary shaft 155”] to connect to the third frame [¶0051, “one end of the display 160 … may be coupled to an elastic member 159. One side of the elastic member 159 may be fixed to one side of the frame 140”], and wherein 
the movement distance [change in size of fig. 2 @160b] of the display corresponds to a movement distance [fig. 2 teaches movement of 150 in x direction, relative to 181, increases size of 160b] of the second frame [fig. 4 @150] with respect to the first frame [fig. 4 @181]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a flexible display changes size by extending along a single axis, as taught by Ko, into the vehicle display device taught by Sluis, in order to control the size of a flexible display with an actuator that enables automatic or operator controlled screen movement.

Regarding Claim 13 (Original), Sluis in view of Ko teaches the vehicle display device of Claim 1, further comprising 
a plurality of support bars [Ko: protrusions illustrated in fig. 7 and taught by ¶0062 as part of 170] that are disposed between the display [Ko: fig. 4 @160] and the second frame [Ko: fig. 4 @150] and between the display [Ko: fig. 7 @160b] and the roller [Ko: fig. 7 @155].

Regarding Claim 14 (Original), Sluis in view of Ko teaches the vehicle display device of Claim 13, wherein 
the plurality of support bars [Ko: fig. 7 @170] are attached to [Ko: construed as adjacent and in contact with, fig. 7 and ¶0062, “the panel support part 170, on which the display 160 of the electronic device 100 is seated”] the display [Ko: fig. 7 @160]. 

Regarding Claim 17 (Original), Sluis in view of Ko teaches the vehicle display device of Claim 1, further comprising 
a push member [Ko: ¶0056, “One end of the sliding member 150 may be coupled with the rotary shaft 155. While the sliding member 150 slides in the first direction, the end of the sliding member 150 may rotate the rotary shaft 155”] disposed at the second frame [Ko: fig. 3 @150] and 
configured to push the roller [Ko: fig. 3 @155] in a direction [Ko: fig. 2 @+X] away from the first frame [Ko: fig. 2 @181].

Regarding Claim 19 (Original), Sluis teaches a vehicle display device [fig. 15 @26] configured to be mounted at a housing [fig. 15 @72] within a vehicle [¶0058, “FIG. 15 is a schematic view illustrating another exemplary embodiment of a display screen arrangement 70 for use in a vehicle interior. Display screen arrangement 70 includes display screen 26 which comprises a flexible screen”] and 
to open [fig. 15 illustrates display 26 retracted opening bin 72] and close [fig. 16 illustrates display 26 extending closing bin 72] an opening [figs. 15 and 16 illustrate the opening in bin 72] defined at the housing [fig. 15 @72], the vehicle display device comprising: 
a first frame [construed as the structure moving and retaining display screen 26 from the retracted position to the deployed position; ¶0061, “In the illustrated embodiment, display screen 26 includes a latch 74. Latch 74 is configured to engage a receiver 76 mounted to an interior surface 78 of a vehicle. In other embodiments, any other mechanism or device suitable for retaining display screen 26 in the deployed location may be employed without departing from the teachings of the present disclosure”, ¶0063, “To move display screen 26 to the deployed location … such motion may be automated and/or mechanized. In still other embodiments, any other suitable means for moving display screen 26 from the retracted location to the deployed location may be employed without departing from the teachings of the present disclosure”] disposed at an upper portion [fig. 13 illustrates display 26’ disposed at an upper portion] of the opening [portion of bin 54 without structure];
the vehicle display device [figs. 13 and 14 @26’] is configured to open and close at least a portion of the opening [fig. 13 illustrates display 26’ in retracted position opening bin 54, fig. 14 illustrates display 26’ in an extended position closing bin 54], wherein 
a size of the lower portion of the opening [lower portion of opening in bin 54] corresponds to a movement distance of the display [fig. 14 illustrates distance display 26’ (sub screen 42) moves from fig. 13 position is proportional to the size of the lower portion opening of bin 54] 
Sluis does not teach the display device comprising a first frame; a second frame disposed at the first frame and configured to move relative to the first frame to increase the movement distance of the display device; a third frame disposed at a back surface of the second frame and configured to move relative to the second frame; and a display disposed at a front surface of the first frame and curved around a lower portion of the second frame to connect to the third frame, and the movement distance of the display corresponds to a movement distance of the second frame with respect to the first frame
Ko teaches a display device [fig. 3 @100] comprising a first frame [fig. 4 @181],
a second frame [fig. 4 @150] disposed at [fig. 4 illustrates 150 disposed at 181] the first frame [fig. 4 @181] and configured to move relative [fig. 3 illustrates movement of 150 wrt to 140 also moves 150 wrt 181] to the first frame [¶0056, “At least part of the sliding member 150 may be disposed under the frame 140, and the sliding member 150 may slide along the rail 140b, which is formed on the frame 140”] to increase the movement distance of the display device [fig. 1 @101 to fig. 1 @103];
a third frame [fig. 3 @140] disposed at a back surface of the second frame [fig. 3 @150] and configured to move relative [¶0056] to the second frame [fig. 4 @150]; and 
a display [fig. 3 @160] disposed at a front surface [fig. 1 @101 illustrates disposition of 160 on 181] of the first frame [fig. 1 @181] and curved around a lower portion of the second frame [fig. 3 @150 via fig. 3 @155, ¶0050, “While at least part of the second display area 160b is rolled and bent around the rotary shaft 155”] to connect to the third frame [¶0051, “one end of the display 160 … may be coupled to an elastic member 159. One side of the elastic member 159 may be fixed to one side of the frame 140”], and 
the movement distance [change in size of fig. 2 @160b] of the display corresponds to a movement distance [fig. 2 teaches movement of 150 in x direction, relative to 181, increases size of 160b] of the second frame [fig. 4 @150] with respect to the first frame [fig. 4 @181]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a flexible display changes size by extending along a single axis, as taught by Ko, into the vehicle display device taught by Sluis, in order to control the size of a flexible display with an actuator that enables selective closure or opening of a storage space.

Regarding Claim 20 (Original), Sluis teaches a vehicle storage comprising: 
a housing that is disposed within a vehicle [fig. 15 @72] and defines an opening [portion of fig. 15 @72 without structure]; and 
a vehicle display device [fig. 15 @26] disposed at the opening, 
the vehicle display device [fig. 15 @26] being configured to deploy to cover the opening [fig. 16 when 74 reaches 76, ¶0024, “FIG. 14 is a schematic view illustrating the display screen arrangement of FIG. 11 while the display screen is positioned in the deployed position and is located in the deployed location] and 
to retract to open at least a portion of the opening [fig. 15 @26, ¶0025, “FIG. 15 is a schematic view illustrating another exemplary embodiment of a display screen arrangement made in accordance with the teachings of the present disclosure while the display screen is disposed in a retracted location”]
Sluis does not teach the display device extends to deploy and shrinks to retract
Ko teaches a display device [fig. 1 @100] extends to deploy [fig. 1 @ 101 to 103] and shrinks to retract [fig. 1 @ 103 to 101]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a flexible display that extends to deploy and shrinks to retract, as taught by Ko, into the vehicle display device taught by Sluis, in order to control the size of a flexible display with an actuator that enables selective closure or opening of a storage space.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sluis in view of Ko and An (US 2021/0012751). All reference is to Sluis unless indicated otherwise.

Regarding Claim 2 (Original), Sluis in view of Ko teaches the vehicle display device of Claim 1, wherein the display comprises: 
a first area [Ko: fig. 3 @160 facing +Z direction, ¶0042] that is configured to output first data [construed as first area comprises structure necessary to function as a display, ¶0050, “According to an embodiment of the disclosure, the display 160 may include a plurality of pixels disposed in a matrix form, and at least part of the display 160 may be provided in a flexible form. According to an embodiment of the disclosure, the display 160 may include a panel layer that has the plurality of pixels disposed therein and that displays a screen”] and faces a forward direction [Ko: fig. 2 @ (+Z direction)] of the first frame [Ko: fig. 4 @181] and the second frame [Ko: fig. 4 @150]; 
a second area [Ko: fig. 3 @160 facing -Z direction, ¶0042] that is configured [construed as second area comprises structure necessary to function as a display] to output second data [¶0050 teaches second display portion 160b comprising structure required to function as a display screen, second data is screen data for second area] and faces a backward direction [Ko: fig. 2 @ (-Z direction)] of the second frame [Ko: fig. 3 @150] and the third frame [Ko: fig. 3 @140]; and wherein 
the vehicle display device is configured to decrease a size of the first area [Ko: fig. 1 @160 (extended) to fig. 1 @160 (retracted) illustrates retraction of display 160] based on increasing the size of the opened portion [fig. 15 teaches retraction of display 26 increases size of opening in bin 72]
Sluis in view of Ko does not teach a third area that connects the first area to the second area and is configured to output third data in a radial direction of the roller
An teaches a third area [fig. 4 @4122] that connects a first area [fig. 4 @4121] to a second area [fig. 4 @4123] and 
is configured [construed as third area comprises structure necessary to function as a display] to output third data [¶0083, “may display image data, and may be implemented using any one of a liquid crystal display (LCD), a light-emitting diode (LED) display, an organic light-emitting diode (OLED) display, or a micro-electro mechanical systems (MEMS) display, a flexible display, or an electronic paper display, but is not limited thereto”] in a radial direction [construed as display surface emits light perpendicular to display surface, ¶0069 and ¶0072 teach third area is a curved display surface where curve radius is based on roller 462 axis] of the roller [fig. 4 @462] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of displaying data from a curved portion of a flexible display, as taught by An, into the vehicle display device taught by Sluis in view of Ko, in order to make use of the entire display structure to present data to a user. 

Allowable Subject Matter
Claims 3-12, 15, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694